       Case 1:21-cv-00141-JGK Document 13 Filed 04/15/21 Page 1 of 1

                                                       Conference is adjourned until May 11, 2021 at 11
                                                       am.

                                                       SO ORDERED.
Michael F. Fleming
                                                                                              /s/ John G. Koeltl
+1.212.309.6207                                        New York, New York                       John G. Koeltl
Michael.fleming@morganlewis.com
                                                       April 15, 2021                              U.S.D.J.

April 13, 2021


Via ECF

The Honorable John G. Koeltl
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 14A
New York, NY 10007-1312

Re:      Paguada v. Xenith, LLC, No. 1:21-cv-00141-JGK
         Request to Adjourn Conference

Dear Judge Koeltl:

We represent defendant Xenith, LLC (“Defendant”) in the above-referenced action. Pursuant to Your
Honor’s Individual Practices, we write with the consent of counsel for Plaintiff Josue Paguada
(“Plaintiff”), respectfully to request that the Court adjourn the Initial Conference scheduled for April
16, 2021 at 12:30 p.m. to a date and time after Defendant’s response to the complaint is due – i.e.,
after April 28, 2021 – that is convenient to the Court. This is Defendant’s second request to adjourn
the initial conference. The Court granted Defendant’s prior request to adjourn the initial conference
and a separate request to extend Defendant’s time to respond to the Complaint.

In support of this request, counsel for Defendant states that the parties are continuing to engage in
productive discussions about a possible early resolution of this matter. If granted, this adjournment
will permit the parties to focus on those efforts. As noted above, Plaintiff’s counsel consents to this
request. If granted, this extension will not affect any other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
